Citation Nr: 1428348	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of mastoidectomy, right ear (claimed as right ear drum scar tissue).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to March 1962.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2014 this matter was last before the Board at which time it was remanded for further development.


FINDINGS OF FACT

It has not been shown by competent and probative evidence to at least equipoise that the Veteran's residuals of mastoidectomy of the right ear were incurred in service, or that they are otherwise attributable thereto.  


CONCLUSION OF LAW

Service connection for residuals of mastoidectomy, right ear (claimed as right ear drum scar tissue) is not established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2008.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the etiology of his claimed disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that overall there are adequate VA examinations of record to address the claim.  The examination reports are predicated on a review of the history and medical findings, and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Despite any shortcomings found by the Board in the July 2008 and June 2013 VA opinions, the Board notes that in April 2014 an opinion was ultimately obtained that addressed the right ear drum scar noted at discharge.  Otherwise, the opinions adequately address the claim, including the aspect thereof involving acoustic trauma.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his currently assessed mastoidectomy residuals of the right ear are attributable to service, to include as due exposure to acoustic trauma or to ear infections.  The Veteran served as a Rifleman in the U.S. Marine Corps.  See DD Form 214.  Based upon his conceded exposure to acoustic trauma, service connection for bilateral hearing loss and tinnitus has been granted.  

The service treatment records document that the Veteran entered service with a normal right ear, both internal and external.  See March 1958 entrance examination.  Between entrance and discharge, however, there are no complaints regarding the right ear, but rather the left.  See e.g. July 1959 and October 1961 service treatment records.  Nevertheless, at separation, examination showed a scar of the right tympanic membrane, albeit not considered disabling (NCD).  See March 1962 Report of Examination.

Of record are medical records from The University of Rochester Strong Memorial Hospital (Strong).  These records disclose a diagnosis of right chronic suppurative otitis media, with cholesteatoma in February 1982.  The operative report discloses a large attic cholesteatoma and that a mastoidectomy was performed.  

In furtherance of substantiating his claim, records from J.B., M.D. were associated with the claims file.  The records from Dr. B. begin in April 1999 and disclose a contemporaneous assessment of chronic otitis media of the right ear, as well as documentation of tympanomastoidectomy in February 1982 for cholesteatoma.  In April 1999 the Veteran reported doing well thereafter, having to have his ears cleaned every 6 to 8 months.  The records from Dr. B. reflect periodic debridement  of the right ear and mastoid bowl, and continued assessment of chronic otitis media.

In a January 2008 statement the Veteran related a history of some ear aches in service, noting that he was exposed to loud noise from guns.  He noted that he did not seek medical treatment for these complaints, and noted the history of mastoidectomy at Strong in 1982.  He specifically related that since service he had been treated on a regular basis for "severe" scar tissue on his right ear drum.  He related that the condition required him to visit his doctor 3 or 4 times per year "to remove the scar tissue."

In July 2008, the Veteran was provided a VA ear disease examination.  The examination report documents that the claims file was reviewed and notes that a scarred right tympanic membrane was noted at discharge but not at entrance.  The report however also notes that there was no history of ear infection.  In this regard, the Board notes that the Veteran underwent a right mastoidectomy in February 1982 due to cholesteatoma, which is associated with suppurative otitis media, i.e. middle ear infection.  59 Federal Register 17297 (April 12, 1994).  Otitis media is
"inflammation of the middle ear."  Connolly v Derwisnski, 1 Vet App 566, 567
(1991).  "[O]titis media is an inflammation of the inner ear."  Blackburn v Brown, 8
Vet App 97, 99 (1995).  Otitis media is an inflammation of the middle ear marked
by pain, fever, dizziness, and abnormalities of hearing.  Franzen v Brown, 9 Vet
App 235, 237 (1996).  Otitis media is an inflammation of the middle ear, which
may be marked by pain, fever, abnormalities of hearing, hearing loss, tinnitus, and
vertigo.  Spalding v Brown, 10 Vet App 6, 7-8 (1996).  The private medical
evidence of record also documents a history of ear infection in the right ear prior to,
and following, the February 1982 right mastoidectomy

The July 2008 examiner rendered a negative etiological opinion, stating that the Veteran's current residuals of a mastoidectomy of the right ear were not caused by or a result of right tympanic membrane scar tissue as noted at separation.  In this regard, they explained that there was no evidence of right ear problems in the service records, but for the notation of the tympanic membrane scar noted at discharge.  He further noted that there was no evidence that the cholesteatoma that was removed from the right ear was related to service and that the current retraction and scarring of the right tympanic membrane (ear drum) was caused by the 1982 surgery.  The examiner did not address the etiology of the tympanic membrane scar of the right ear noted at discharge and whether this indicated any sort of infection disease or injury in service.  

In July 2008, the Veteran was also afforded a VA audio examination.  The examination report notes that the Veteran reported a large amount of noise exposure and that he had complained of ear aches in service, which resolved over time.  He related that a scar of his right ear drum had been found at discharge, and that he felt that the scarring and ear aches were due to noise exposure.  The examination report notes the history of mastoid surgery in the right ear in 1982, with debridement of the ear canals and mastoid 3-4 times per year by Dr. B.   

Examination resulted in an assessment of mixed right ear hearing loss and left ear sensorineural hearing loss.  The examiner commented that only the sensorineural component of hearing loss should be considered for rating purposes as there was no evidence to suggest that the cholesteatoma of the right ear and related mastoidectomy (which caused a very significant conductive component to hearing loss of the right ear) was related in any way to military service or noise exposure.  

In a September 2009 statement, the Veteran noted that he had been assessed as having a scar of the right ear drum at discharge in 1962.  He asserted that in relation to his mastoid operation in 1982, that "scar tissue was building up over 20 years" and that this scarring initially started in service, per the noted scar of the right ear drum at discharge.  He felt that his ear was affected by acoustic trauma.  He noted that his "left ear had severe earaches," but did not offer any such history with respect to the right ear.  

In furtherance of attempting to substantiate his claim, the Veteran submitted a February 2010 private medical opinion from Dr. B.  In the letter Dr. B. suggested that the February 1982 right mastoidectomy and its residuals were causally related to service, particularly his "understanding that while [the Veteran] was on active duty in the military he suffered from chronic ear infections that developed into a cholesteatoma in the right ear."

The Board remanded the matter in May 2013 to obtain another medical opinion, finding that the July 2008 VA opinion did not adequately address the history of ear infection, particularly after the Veteran's discharge, or the scar of the tympanic membrane noted at discharge.  

In June 2013 the Veteran was afforded a VA examination.  The June 2013 examiner that conducted the examination rendered a negative etiological opinion, concluding that the right ear mastoidectomy residuals/scar were less likely as not "caused by or a result of acoustic trauma during service."  The examiner reasoned that even though a scar was noted for the right tympanic membrane upon discharge from military service, the Veteran's hearing was well within normal limits "with no obvious pathology."  She also noted that there was no history of' "ear perforations, ear infections, [or] ear problems for the right ear while the [V]eteran was in service." 

In terms of ear disease, the June 2013 examiner noted the history of ear aches in the left ear in service, as well as the scarring of the right ear noted at discharge.  The examiner stated that "years later" the Veteran began to have ear problems and needed surgery.  The history of mastoidectomy in 1982 was noted, with necessary periodic cleanings of the mastoid cavity thereafter.

In February 2014 the Board once again remanded the matter.  The Board specifically sought another medical opinion in that the June 2013 examiner did not address whether the Veteran's mastoidectomy residuals of the right ear were attributable to the perforated right tympanic membrane scar noted at discharge.  The Board also sought evidence on the significance of the scar of the tympanic membrane noted at discharge and whether this possibly indicated the incurrence of the Veteran's right ear disease in service.  

In April 2014 the Veteran was afforded a VA ear disease examination, based upon a full review of the claims file and physical examination.  The examination report notes the history of the Veteran's condition and that the examiner noted that the service records documented treatment for a left ear infection in 1959 and 1961.  At the time of the examination the Veteran related that following separation he had no problems with his ears through the 1970s.  He related that in the early 1980s he developed a right ear infection, initially treated with ear drops and placement of a tube, with unsuccessful alleviation of the condition.  The examiner noted that the Veteran underwent a tympanomastoidectomy type IV in February 1982, and that the Veteran reported having done well thereafter, but for some hearing loss in the right ear.  

Following a review of the record and examination of the Veteran, the examiner concluded that it was less likely than not that the Veteran's mastoidectomy and residuals were incurred or caused by service.  The examiner related that it was impossible to determine when the condition began, but found it "not likely" that the Veteran had a chronic ear infection with no symptoms for 20 years, notwithstanding the fact that scarring of the ear drum indicated past infection with or without perforation, or acoustic trauma with perforation.  She noted that the service records showed treatment for left, but not right, ear complaints or infection.  She explained that ear infections are symptomatic and painful and that no such complaints regarding the right ear are noted in the service records.  She posited that the scar of the right tympanic membrane may have been missed at entrance.  

In opening, the Board acknowledges the Veteran's assertions regarding the etiology of his ear disease.  The Veteran is certainly competent to relate his observations of ear symptomatology; however, to the extent his assertions attempt to relate the residuals of a mastoidectomy performed approximately 20 years following his discharge from service, these contentions are not competent medical evidence that can serve to substantiate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  This issue involves a medical determination which is beyond the ability of a lay person to observe.

The Board also notes that early on the Veteran related that he experienced ear aches in service, without specifying which ear was affected.  The Veteran has more recently clarified that he experienced severe ear aches of the left ear in service and that his right ear had scarring in service which led to a mastoidectomy.  See Veteran's statement dated in September 2009 and VAX report of June 2013.  Moreover, at VA examination in April 2014 he indicated that following service it was not until 1980 that he began to experience symptoms of ear infection that ultimately led to his mastoidectomy in 1982.  He indicated that he had no problems with his ear in the 1960s and 1970s.  

Under the facts presented, the issue at hand involves addressing two possible etiologies of the Veteran's ear disease.  First, the Veteran asserts that his ear disease is attributable to in-service acoustic trauma, which has been conceded by virtue of his MOS and the establishment of service connection for tinnitus and bilateral hearing loss.  Second, the Veteran asserts that his ear disease relates to the scarred tympanic membrane noted at discharge, but not entrance.  

Ultimately the Board concludes that the evidence does not establish to at least equipoise that the Veteran's ear disease is attributable to in-service acoustic trauma.  Although acoustic trauma is conceded, the evidence of record clearly indicates that the Veteran's ear disease is attributable to middle-ear pathology, i.e. chronic otitis media and cholesteatoma.  Moreover, VA examination has consistently indicated that acoustic trauma is not responsible for the disease.  Although the Board found inadequacies with other aspects of the July 2008 and June 2013 VA examinations, they were sufficient to address this theory.  Barr, supra.; Stefl, supra.  Thus, because the evidence shows that the Veteran's ear disease is attributable to middle-ear pathology, as opposed to in-service acoustic trauma, the claim cannot be substantiated on this basis.  Gilbert, supra.  Remaining at issue, is whether the Veteran's ear disease was incurred or is otherwise attributable to service, including the noted history of a scarred tympanic membrane at discharge but not entry.

Resolution of the claim turns upon the significance, if any, of the scarred and perforated right ear drum noted at separation, but not entrance.  In this regard, the central question is whether this at least as likely as not represents the in-service occurrence of ear disease, ultimately leading to the Veteran's mastoidectomy and its residuals.  

Along these lines, the Board does not find that the Veteran experienced any ear disease, to include any ear infection, of the right ear in service.  As outlined above, the service records show only complaints and findings with respect to the left ear and the Veteran's own assertions show he did not have any infection of the right ear in service, but rather 20 years following his discharge.  He did not undergo the mastoidectomy until about 20 years after his discharge and he reported having no problems with his right ear in the 1960s and 1970s.  The competent and probative VA opinions show that the Veteran's right ear disease was less likely than not incurred in service, noting that ear disease was not shown in service or for many years after service.  Despite the shortcomings of the July 2008 and June 2013 VA examinations in regard to the significance of the scarred right ear drum pathology, recent VA examination in April 2014 found it unlikely that the Veteran incurred any chronic ear disease in service, despite the noted scarred right ear drum at separation, discussing that any disease would have been symptomatic and painful for 20 years following the Veteran's discharge.  Indeed, the Veteran has asserted that he had no problems in the 1960s and 1970s.  Thus, the evidence weighs against finding that the Veteran incurred chronic ear disease in service, to include his current mastoidectomy residuals.  Gilbert, supra.  

The Board acknowledges Dr. B.'s February 2010 opinion.  However, the opinion relies upon the premise of the Veteran having experienced infection of the right ear in service.  As outlined above, the Board has concluded that the Veteran did not experience any infection of the right ear.  Moreover, Dr. B.'s opinion is contradicted by the service records, which he did not have the benefit of reviewing in conjunction with his opinion.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Because this opinion is based upon an inaccurate history and that history is central to the opinion, the opinion is baseless and lacks any probative value.  As such, it cannot serve to substantiate the claim.

The Board notes that the claim also encompasses a scarred right ear drum.  However, to the extent that the claim involves a scarred tympanic membrane, the Board notes that the evidence outlined above shows that such scarring was overcome by the cholesteatoma and mastoidectomy in February 1982.  Thus, any current scarring is not related to the scarring noted in service.  

In sum, the Board concludes that the Veteran's currently assessed ear disease, residuals of mastoidectomy, right ear (claimed as right ear drum scar tissue), were not incurred or are otherwise attributable to service.  Despite the fact that exposure to acoustic trauma has been conceded, the competent and probative evidence does not attribute the Veteran's ear disease to this exposure.  Also, notwithstanding the noted scarred right ear drum at discharge, the evidence weighs against finding that the Veteran incurred any disease of the right ear at discharge, or that any ear disease is attributable to service, including the scar of the right ear drum noted at separation, but not entrance.  The evidence otherwise indicates that the Veteran first manifested right chronic otitis media about 20 years following his discharge, which led to him undergoing a tympanomastoidectomy in February 1982.  The evidence preponderates against the claim and it must, therefore, be denied.  Gilbert, supra.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of mastoidectomy, right ear (claimed as right ear drum scar tissue), is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


